


--------------------------------------------------------------------------------

Exhibit 10.3
 
 
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.


SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON DECEMBER 31, 2014 (the “EXPIRATION DATE”).


This Warrant was issued in exchange for a warrant of like tenure originally
issued by Night Culture, Inc., a Texas corporation (the “Subsidiary”), and
assumed by the Company pursuant that certain Assignment and Assumption Agreement
executed as of February 27, 2012 by the Company and the Subsidiary.  The
issuance of this Warrant was exempt from registration pursuant Section 3(a)(9)
of the Securities Act.




Warrant No.   NC  ________________




NIGHTCULTURE INC.


WARRANT TO PURCHASE 500,000 SHARES OF
COMMON STOCK, NO PAR VALUE


For VALUE RECEIVED, __________________ (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant, from NightCulture Inc., a
Nevada corporation (“Company”), at any time not later than 5:00 P.M., Eastern
time, on the Expiration Date (as defined above), at an exercise price per share
equal to the Warrant Price (as defined below), 500,000 shares (“Warrant Shares”)
of the Company’s common stock, $0.001 par value per share (“Common Stock”).  The
number of Warrant Shares purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as described
herein.


The “Warrant Price” shall mean the price equal to seventy percent (70%) of the
average of the closing sale prices of the Company’s Common Stock determined as
follows (i) if the Common Stock is traded on a securities exchange or through
the Nasdaq Markets (such as Global or Global Select or Capital Market) (“Nasdaq
Market”), the average closing sales price of the Common Stock on the Nasdaq
Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. over the twenty (20) consecutive trading day period
ending on the date on which the Exercise Agreement and aggregate Warrant Price
are delivered to the Company (the “Exercise Date”); (ii) if the Common Stock is
quoted for trading on the OTC Bulletin Board, the average closing sale price of
the Common Stock as so reported over the twenty (20) consecutive trading day
period ending on the Exercise Date; and (iii) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in any of the OTC Markets (such as the OTCQX, OTCQB and OTC
Pink but excluding the Grey Market) (the ”OTC Market”) published by OTC Markets
Group Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the average of the last accepted bid price per share of
Common Stock as so reported over the twenty (20) consecutive trading day period
ending on the Exercise Date.

 
1

--------------------------------------------------------------------------------

 

Section 1.  Registration.  The Company shall maintain books for the transfer and
registration of the Warrant.  Upon the initial issuance of this Warrant, the
Company shall issue and register the Warrant in the name of the Warrantholder.


Section 2.  Transfers.  As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration.  Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
thereof for transfer properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.


Section 3.  Exercise of Warrant.


(a) Subject to the provisions hereof, the Warrantholder may exercise this
Warrant in whole or in part at any time prior to its expiration upon surrender
of the Warrant, together with delivery of the duly executed Warrant exercise
form attached hereto as Appendix A (the “Exercise Agreement”) and payment by
cash, certified check or wire transfer of funds for the aggregate Warrant Price
for that number of Warrant Shares then being purchased, to the Company during
normal business hours on any business day at the Company’s principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Warrantholder); provided, however, that in no event shall the
Warrantholder be entitled to exercise this Warrant in excess of such number of
Warrant Shares upon the exercise of which the sum of (1) the number of shares of
Common Stock beneficially owned by the Warrantholder and its affiliates (other
than shares of Common Stock which may be deemed beneficially owned through the
ownership of the exercised portion of the Company Warrants (as defined in
Section 18 hereof) or the unexercised or unconverted portion of any other
security of the Company subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Holder and its affiliates of more than 4.99% of
the outstanding shares of Common Stock.  For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso.  The Warrantholder shall deliver the
Exercise Agreement to the Company’s Chief Executive Officer by facsimile (to
281-605-1333) and by Email (mike@nightculture.com).  The Warrant Shares so
purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or
evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company), the Warrant Price shall have been paid and the
completed Exercise Agreement shall have been delivered.  Certificates for the
Warrant Shares so purchased, representing the aggregate number of shares
specified in the Exercise Agreement, shall be delivered to the Warrantholder
within a reasonable time, not exceeding three (3) business days, after this
Warrant shall have been so exercised.  The certificates so delivered shall be in
such denominations as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder.

 
2

--------------------------------------------------------------------------------

 

If by the third business day following the date this Warrant is duly exercised
in accordance the preceding paragraph in this Section 3(a), the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
this Section 3, and if after such date and prior to the receipt of such Warrant
Shares, shares of Common Stock are purchased by or for the account of the
Warrantholder to deliver in satisfaction of a sale by the Warrantholder of the
Warrant Shares which the Warrantholder anticipated receiving upon such exercise
(a “Buy-In”), then the Company shall (1) pay in cash to the Warrantholder the
amount by which (x) the Warrantholder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (A) the number of Warrant Shares
that the Company was required to deliver to the Warrantholder in connection with
such exercise by (B) the closing price of the Common Stock on the date the
Exercise Form was delivered and (2) deliver to the Warrantholder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The
Warrantholder shall provide the Company written notice indicating the amounts
payable to the Warrantholder in respect of the Buy-In.


If this Warrant shall have been exercised only in part, then, unless this
Warrant has expired, the Company shall, at its expense, at the time of delivery
of such certificates, deliver to the Warrantholder a new Warrant representing
the number of shares with respect to which this Warrant shall not then have been
exercised.  As used herein, “business day” means a day, other than a Saturday or
Sunday, on which banks in New York City are open for the general transaction of
business.


(b)   Net Issue Election.  At any time prior to the Expiration Date, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
any additional consideration, shares equal to the value of this Warrant or any
portion hereof by the surrender of this Warrant, or such portion to the Company,
with the net issue election notice annexed hereto as Appendix B duly executed,
at the office of the Company.  Thereupon, the Company shall issue to the
Warrantholder such number of fully paid and nonassessable shares of Common Stock
as is computed using the following formula:


X = Y ( A – B )
A


 
where
X = the number of shares to be issued to the Warrantholder pursuant to this
Section 3(b).

 
 
Y = the number of shares covered by this Warrant in respect of which the net
issue election is made pursuant to this Section 3(b).



 
A = the VWAP (as defined below).



 
B = the Purchase Price in effect under this Warrant at the time the net issue
election is made pursuant to this Section 3(b).


 
3

--------------------------------------------------------------------------------

 

For purposes of this Section 3(b), the “VWAP” of a security of the Company as of
a particular date shall be determined as follows:  (i) if traded on a securities
exchange or through the Nasdaq Market, the daily volume weighted average price
of the Common Stock on the Nasdaq Market on which the Common Stock is then
listed or quoted for trading as reported by Bloomberg L.P. (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City time) over
the thirty (30) day period ending on the business day immediately prior to the
net issue election; (ii) if traded on the OTC Bulletin Board, the volume
weighted average price of the Common Stock over the thirty (30) day period
ending on the business day immediately prior to the net issue election; (iii) if
the Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the OTC Market published by OTC
Markets Group Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the volume weighted average of the last accepted
bid price per share of Common Stock as so reported over the thirty (30) day
period ending on the business day immediately prior to the net issue election;
and (iv) if there is no active public market, the fair market value shall be
determined in good faith by the Board.  The Board shall promptly respond in
writing to an inquiry by the Warrantholder as to the VWAP of the Company’s
Common Stock.


Section 4.  Compliance with the Securities Act of 1933.  The Company may cause
the legend set forth on the first page of this Warrant to be set forth on each
Warrant or similar legend on any security issued or issuable upon exercise of
this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.


Section 5.  Payment of Taxes.  The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.


Section 6.  Mutilated or Missing Warrants.  In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.


Section 7.  Reservation of Common Stock.  The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this Section
7, out of the authorized and unissued shares of Common Stock, sufficient shares
to provide for the exercise of the rights of purchase represented by this
Warrant.  The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

 
4

--------------------------------------------------------------------------------

 

Section 8.  Adjustments.  Subject and pursuant to the provisions of this Section
8, the Warrant Price and number of Warrant Shares subject to this Warrant shall
be subject to adjustment from time to time as set forth hereinafter.


(a)  If the Company shall, at any time or from time to time while this Warrant
is outstanding, pay a dividend or make a distribution on its Common Stock in
shares of Common Stock that is in excess of twenty percent (20%) of the
then-issued and outstanding shares of Common Stock, subdivide its outstanding
shares of Common Stock into a greater number of shares that is in excess of
twenty percent (20%) of the then-issued and outstanding shares of Common Stock
or combine its outstanding shares of Common Stock into a smaller number of
shares or issue by reclassification of its outstanding shares of Common Stock
any shares of its capital stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation), then the number of Warrant Shares purchasable upon exercise of the
Warrant and the Warrant Price in effect immediately prior to the date upon which
such change shall become effective, shall be adjusted by the Company so that the
Warrantholder thereafter exercising the Warrant shall be entitled to receive the
number of shares of Common Stock or other capital stock which the Warrantholder
would have received if the Warrant had been exercised immediately prior to such
event upon payment of a Warrant Price that has been adjusted to reflect a fair
allocation of the economics of such event to the Warrantholder.  Such
adjustments shall be made successively whenever any event listed above shall
occur.  This Warrant shall not be adjusted for any stock dividend, distribution
in shares of Common Stock or stock dividend that is equal to or less than twenty
percent (20%) of the then-issued and outstanding Common Stock.


(b)  If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof.  The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the last address of the Warrantholder appearing on the books
of the Company, such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the Warrantholder may be entitled to purchase,
and the other obligations under this Warrant.  The provisions of this paragraph
(b) shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

 
5

--------------------------------------------------------------------------------

 

(c)  In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.  “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on a national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (b) if the Common Stock is
then quoted on the Nasdaq Market, the closing sale price of one share of Common
Stock on Nasdaq Market on the last trading day prior to the Valuation Date or,
if no such closing sale price is available, the average of the high bid and the
low asked price quoted on the Nasdaq Market or through the OTC Bulletin Board or
the OTC Market on the last trading day prior to the Valuation Date; or (c) if
the Common Stock is not then listed on a national stock exchange or quoted on
the Nasdaq Market or through the OTC Bulletin Board or the OTC Market, the fair
market value of one share of Common Stock as of the Valuation Date shall be
determined in good faith by the Board of Directors of the Company and the
Warrantholder.  If the Common Stock is not then listed on a national securities
exchange or quoted on the Nasdaq Market or through the OTC Bulletin Board, the
Board of Directors of the Company shall respond promptly, in writing, to an
inquiry by the Warrantholder prior to the exercise hereunder as to the fair
market value of a share of Common Stock as determined by the Board of Directors
of the Company.  In the event that the Board of Directors of the Company and the
Warrantholder are unable to agree upon the fair market value in respect of
subpart (c) hereof, the Company and the Warrantholder shall jointly select an
appraiser, who is experienced in such matters.  The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
equally by the Company and the Warrantholder.  Such adjustment shall be made
successively whenever such a payment date is fixed.


(d)  If the Company repurchases or retires any of its issued and outstanding
shares of Common Stock, the number of Warrant Shares purchasable under this
Warrant shall be reduced, on a pro rata basis, to the extent of such reduction
of the issued and outstanding shares of Common Stock.  No such adjustment to the
Warrant Shares shall be made for the retirement or repurchase of any security
that is exercisable for or convertible or exchangeable into shares of Common
Stock.

 
6

--------------------------------------------------------------------------------

 

(e)  An adjustment to the Warrant Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.


(f)  In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.


Section 9.  Fractional Interest.  The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
share of Common Stock on the date of exercise.


Section 10.  Benefits.  Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.


Section 11.  Notices to Warrantholder.  Upon the happening of any event
requiring an adjustment of the Warrant Price, the Company shall promptly give
written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.


Section 12.  Identity of Transfer Agent.  The Company acts as the transfer agent
for the Common Stock.  Upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by the Warrant, the Company
will mail to the Warrantholder a statement setting forth the name and address of
such transfer agent.


Section 13.  Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given only if such notice is sent both by facsimile and Email;
provided, however, that such notice shall be deemed given if actually received
even though regardless if only sent by facsimile or by Email.  Notwithstanding
the foregoing, notice may be given as hereinafter described, however, notices
delivered in such manner shall not be deemed given unless actually
received:  (i) by personal delivery, (ii) by mail, and (iv) by an
internationally recognized overnight air courier.  All notices shall be
addressed as follows: if to the Warrantholder, at its address as set forth in
the Company’s books and records and, if to the Company, at the address as
follows, or at such other address as the Warrantholder or the Company may
designate by ten days’ advance written notice to the other:

 
7

--------------------------------------------------------------------------------

 

If to the Company:


NightCulture, Inc.
16107 Kensington Drive, #103
Sugar Land, TX 77479
Attention:  Mr. Michael Long, Chief Executive Officer
Facsimile:  (281) 605-1333
Email:  mike@nightculture.com


Section 14.  Company Registrations.  Prior to the Expiration Date, if (and on
each occasion that) the Company proposes to register any of its securities under
the Securities Act, either for the Company’s own account or for the account of
any of its security holders (each such registration not withdrawn or abandoned
prior to the effective date thereof, a “Piggyback Registration”), the Company
will give written notice to the Warrantholder (and to any successor, assign or
heir of the initial Warrantholder) of such registration at least 30 days prior
to the anticipated filing date of such Piggyback Registration.  The
Warrantholder shall have ten (10) business days from the receipt of such notice
from the Company to inform the Company of the inclusion of the Warrants Shares
in such Piggyback Registration.  Upon the receipt of notice from the
Warrantholder, the Company shall include the Warrant Shares in such Piggyback
Registration.  Notwithstanding the foregoing, the Company will not be obligated
to give notice to Warrantholder nor include the Warrant Shares in any
registration (1) by the Company that covers the resale of shares of Common Stock
issued or issuable pursuant to any equity line of credit or similar financings
provided to the Company by the initial Warrantholder or (2) on Form S-8 or
similar limited-purpose form of registration statement effected solely to
implement an employee benefit plan or any registration on Form S-4 or similar
limited-purpose form of registration statement effected solely to implement an
acquisition.


Section 15.  Successors.  All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.


Section 16.  Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada, without reference to the choice of law provisions
thereof.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
Texas located in the County of Harris, State of Texas and the United States
District Court for the Southern District of Texas for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Warrant and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Warrant.  The Company and, by accepting this Warrant, the Warrantholder,
each irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court.  The
Company and, by accepting this Warrant, the Warrantholder, each irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts and irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 
8

--------------------------------------------------------------------------------

 

Section 17.  No Rights as Stockholder.  Prior to the exercise of this Warrant,
the Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.


Section 18.  Amendment; Waiver.  This Warrant is one of a series of Warrants of
like tenor issued by the Company pursuant to the issuance of its Convertible
Debentures Units and initially covering an aggregate of 12,500,000 shares of
Common Stock (collectively, the “Company Warrants”).  Any term of this Warrant
may be amended or waived (including the adjustment provisions included in
Section 8 of this Warrant) upon the written consent of the Company and the
Warrantholder.  A waiver or amendment of this Warrant shall not be an amendment
or waiver to any of the other Company Warrants without the written consent of
the holder(s) of such other Company Warrants.


Section 19.  Section Headings.  The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the ______ day of __________, 20___.



 
NIGHTCULTURE INC.
             
By:___________________________
 
Name: Michael Long
 
Title: Chief Executive Officer



 
 
 
 
 
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 



APPENDIX A
NIGHTCULTURE INC.
WARRANT EXERCISE FORM


To NightCulture Inc.:


The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:


_______________________________
Name
________________________________
Address
________________________________
 
________________________________
Federal Tax ID or Social Security No.


and delivered by (certified mail to the above address, or (electronically
(provide DWAC Instructions:___________________), or(other (specify):
__________________________________________). and, if the number of Warrant
Shares shall not be all the Warrant Shares purchasable upon exercise of the
Warrant, that a new Warrant for the balance of the Warrant Shares purchasable
upon exercise of this Warrant be registered in the name of the undersigned
Warrantholder or the undersigned’s Assignee as below indicated and delivered to
the address stated below.




Dated: ___________________, ____


Note:  The signature must correspond with
Signature:______________________________
the name of the Warrantholder as written
 
on the first page of the Warrant in every
______________________________
particular, without alteration or enlargement
Name (please print)
or any change whatever, unless the Warrant
 
has been assigned.
______________________________
 
______________________________
 
Address
 
______________________________
 
Federal Identification or
 
Social Security No.
     
Assignee:
 
_______________________________
 
_______________________________
 
_______________________________




 
11

--------------------------------------------------------------------------------

 

APPENDIX B
NIGHTCULTURE INC.
NET ISSUE ELECTION NOTICE




 

To: ___________________   Date _________

 
                                                              
The undersigned hereby elects under Section 3 to surrender the right to purchase
________________ shares of Common Stock pursuant to this Warrant. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.





 
________________________________
 
Signature
     
________________________________
 
Name for Registration
     
________________________________
 
Mailing Address

 
 
 
 
 
 
 

12

--------------------------------------------------------------------------------